DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-11, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Please note that the disclosure as originally filed does not provide basis for the electrical device to trip (i.e. shut off) and also remain on, as required in the last paragraph of claims 1, 11, and 18.  
Claims 1, 4-11, and 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Please note that the disclosure as originally filed does not provide basis for the electrical device to trip (i.e. shut off) and also remain on, as required in the last paragraph of claims 1, 11, and 18.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-11, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Please note that it is unclear how the electrical device can trip (i.e. shut off) and also remain on, as required in the last paragraph of claims 1, 11, and 18.  For the purpose of examination it is assume that “on” should be --tripped--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-11, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curie (US 2,263,760).  
Regarding claim 1, Curie discloses an electrical apparatus, comprising: an enclosure (15) having a door (17) movable for access to an interior of the enclosure; an electrical device (27) disposed in the interior of the enclosure, the electrical device being operable to be turned on or off, wherein the electrical device is turned on when connected to a busway structure and is turned off when disconnected from the busway structure (intended use); an operating handle (33) on the door outside the enclosure that is operable to open and close the door, wherein with the door closed the operating handle is engaged to the electrical device and with the door open the operating handle is disengaged from the electrical device; a cam assembly (39) on the door that rotates with rotation of the operating handle; and an interlock mechanism (63) including an interlock device (65), wherein the interlock mechanism is connected to the cam assembly, wherein with the door closed rotation of the operating handle turns the electrical device on or off by, respectively, connecting or disconnecting the electrical device from the busway structure (intended use), and rotates the cam assembly which displaces the interlock device for engagement or disengagement with the busway structure (55, intended use); wherein the cam assembly includes: a first cam (39/53) on the door that rotates with rotation of the operating handle between an on position and an off position; and a second cam (59) on the door that is linked to the first cam, wherein the second cam rotates between an engaged position and a disengaged position in response to the operating handle being rotated to turn the electrical device on or off; and wherein, in response to tripping of the electrical device, the first cam (53) rotates with the operating handle from the on position to an intermediate position (tripped, col. 4, lines 33-38) toward the off position and the second cam (59) remains stationary at the engaged position so the interlock device remains engaged to the busway structure and the electric device remains in the [tripped] position.  
Regarding claim 4, Curie discloses that the first cam rotates between 75 degrees and 105 degrees between the on and off positions while the second cam rotates between 30 degrees and 60 degrees between the engaged and disengaged positions (from an appropriate point of reference).  
Regarding claim 5, Curie discloses that, in response to tripping of the electrical device, the first cam rotates between 30 degrees and 60 degrees from the on position toward the off position (from an appropriate point of reference).  
Regarding claim 6, Curie discloses the first cam biased toward the off position, the bias facilitating rotation of the first cam and the operating handle toward the off position in response to tripping of the electrical device.  
Regarding claim 7, Curie discloses a shaft (28) that removably engages the operating handle to the electrical device with the door closed.  
Regarding claim 8, Curie discloses the shaft rotates the cam assembly with rotation of the operating handle (at least in one direction).  
Regarding claim 9, Curie discloses a shaft (28) having a first end connected to the cam assembly and a second end connected to an interlock cam (57); and wherein the interlock mechanism includes a slide plate (59) connecting the interlock cam to the interlock device, wherein rotation of the shaft translates the slide plate to displace the interlock device for engagement or disengagement with the busway structure.  
Regarding claim 10, Curie discloses the operating handle is L- shaped (see Fig. 4).  

Regarding claim 11, Curie discloses a system to operate an electrical device in an enclosure, comprising: an operating handle (33) mountable on a door of the enclosure; a shaft (28) for engaging the operating handle to the electrical device in the enclosure with the door closed and for disengaging the operating handle from the electrical device with the door open, wherein rotation of the operating handle with the door closed turns the electrical device on or off, wherein the electrical device is turned on when connected to a busway structure (55) and is turned off when disconnected from the busway structure (intended use); a cam assembly (39) engaged to and rotatable by the shaft via the operating handle; and1827287961.1Attorney Docket ABBPL-1 7/P1 90683US01 an interlock mechanism including an interlock device (63), the interlock mechanism being removably engaged to the cam assembly with the door closed for rotation via the cam assembly upon rotation of the operating handle to displace the interlock device for engagement or disengagement with the busway structure (55, intended use); wherein the cam assembly includes: a first cam (39/53) on the door that rotates with rotation of the operating handle between an on position and an off position; and a second cam (59) on the door that is linked to the first cam, wherein the second cam rotates between an engaged position and a disengaged position in response to the operating handle being rotated to turn the electrical device on or off; and wherein, in response to tripping of the electrical device, the first cam (53) rotates with the operating handle from the on position to an intermediate position (tripped, col. 4, lines 33-38) toward the off position and the second cam (59) remains stationary at the engaged position so the interlock device remains engaged to the busway structure and the electric device remains in the [tripped] position.  
Regarding claim 14, Curie discloses that the first cam rotates between 75 degrees and 105 degrees between the on and off positions while the second cam rotates between 30 degrees and 60 degrees between the engaged and disengaged positions (from an appropriate point of reference).  
Regarding claim 15, Curie discloses that, in response to tripping of the electrical device, the first cam rotates between 30 degrees and 60 degrees from the on position toward the off position (from an appropriate point of reference).  
Regarding claim 16, Curie discloses the first cam spring biased toward the off position, the spring bias facilitating automatic rotation of the first cam toward the off position in response to tripping of the electrical device.  
Regarding claim 17, Curie discloses the interlock mechanism including a slide plate connected to the cam assembly, wherein rotation of the cam assembly translates the slide plate to displace the interlock device for engagement or disengagement with the busway structure.  

Regarding claim 18, Curie discloses an electrical system, comprising: an enclosure (15) having a door (17) for access to an interior of the enclosure; an electrical device (27) in the interior of enclosure and a shaft (28) extending therefrom, wherein the electrical device is configured to be operated by a rotation of the shaft; an operating handle (33) disposed outside the enclosure and coupled to the electrical device with the door closed, wherein the operating handle is operative to rotate the shaft to turn the electrical device on or off, wherein the electrical device is turned on when connected to a busway structure (55, intended use) and is turned off when disconnected from the busway structure (intended use); an interlock mechanism (63) for selectively engaging the enclosure to a busway structure; and a cam assembly (39) on the door that is connected to the interlock mechanism, wherein the cam assembly is operable upon rotation of the operating handle to displace the interlock mechanism to engage or disengage the busway structure; wherein the cam assembly includes: a first cam (39/53) on the door that rotates with rotation of the operating handle between an on position and an off position; and a second cam (59) on the door that is linked to the first cam, wherein the second cam rotates between an engaged position and a disengaged position in response to the operating handle being rotated to turn the electrical device on or off; and wherein, in response to tripping of the electrical device, the first cam (53) rotates with the operating handle from the on position to an intermediate position (tripped, col. 4, lines 33-38) toward the off position and the second cam (59) remains stationary at the engaged position so the interlock device remains engaged to the busway structure and the electric device remains in the [tripped] position.  
Regarding claim 19, Curie discloses the cam assembly includes a first cam (53) pivotally linked to a second cam (59), wherein the operating handle is engaged to the first cam and the interlock mechanism is engaged to the second cam.  
Regarding claim 20, Curie discloses the first cam being spring biased to rotate the handle in response to a tripping of the electrical device.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as applied.
Please note that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833